DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 Response to Amendment
Claims 1, 5, 7-9, 19, 20, and 24-27 are currently pending. Claims 3, 6, 10, 11, 13-18, and 21-23 have been cancelled. Claims 24-27 have been added. Claim 3 has been cancelled and the 35 U.S.C. 112(a) rejection set forth in the Final Office Action mailed on 26 October 2021 is now moot. Claim 23 has been cancelled and the 35 U.S.C. 112(b) rejection and the 35 U.S.C. 101 rejection set forth in the Final Office Action are now moot.
Claim Objections
Claims 1, 9, and 24 are objected to because of the following informalities:
“the appliance” in lines 2, 3, 4, 6, and 8 in claim 1 should read “the kitchen appliance”
The second “a food” in line 2 should read “the food”
“a food” in line 3 of claim 1 should read “the food”
“recipes” in line 9 of claim 1 should read “food recipes”
“the display” in line 18 of claim 1 should read “the interactive display”
“the display” in line 2 of claim 9 should read “the interactive display”
“the process” in line 3 of claim 9 should read “the processor”
“the appliance’ in lines 4, 6, and 8 in claim 24 should read “the kitchen appliance”
“recipes” in line 9 of claim 24 should read “food recipes”
“the display” in line 18 of claim 24 should read “the interactive display”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 7-9, 19, and 25-27 are further rejected due to their dependency to claim 1, 20, or 24. Claim 1 recites “wherein a fat content of the one or the plurality of recipes is less than a predefined recipe fat content threshold.” However, [0080] of the PGPUB merely recites that a recipe change may be suggested to adapt accordingly to a result of the evaluation of the vital parameter. As such, the specification does not provide support for “wherein a fat content of the one or the plurality of recipes is less than a predefined recipe fat content threshold.” The same applies for the similar limitations found in claims 20 and 24.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19, 20, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 7-9, and 27 are further rejected due to their dependency to claims 1, 20, or 24.
Claim 1 recites the limitation “the value of the body fat content” in line 17. There is insufficient antecedent basis for this limitation in the claim. The limitation “the value” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “a value of the body fat content.”
Claim 1 recites the limitation “one of the plurality of recipes” in lines 18 and 19. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “at least one of the plurality of food recipes” as mentioned in line 7. Examiner suggests to amend the limitation to recite “the at least one of the plurality of food recipes.” Claim 26 has the same issue as “one of the plurality of recipes” is recited throughout the claim.
Claim 1 recites “a predefined recipe fat content threshold” in lines 19-20. It is unclear what this limitation means. For examination purposes, this limitation is interpreted as “a predefined fat content threshold of the retrieved recipe.”
The preamble of claim 19 does not recite which claim, claim 19 is dependent on. For examination purposes, the claim is interpreted as being dependent to claim 1.
Claim 20 recites the limitation “the value o the body fat content” in line 8. There is insufficient antecedent basis for this limitation in the claim. The limitation “the value” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “a value of the body fat content.”
Claim 20  recites “a predefined recipe fat content threshold” in lines 12-13. It is unclear what this limitation means. For examination purposes, the limitation is interpreted as “a predefined fat content threshold of the retrieved one of the plurality of recipes.”
Claim 24 recites the limitation “one of the plurality of recipes” in lines 16-17 and 17. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “at least one of the plurality of food recipes” recited in line 7. Examiner suggests to amend the limitation to recite “one of the at least one of the plurality of food recipes.” Claim 25 has the same issue as “one of the plurality of recipes” is recited throughout the claim.
Claim 24 recites the limitation “the displayed one of the plurality of recipes” in line 18. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “…display at least one of the plurality of recipes” in line 9. Examiner suggests to amend the limitation to recite “the displayed at least one of the plurality of food recipes.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kraut-Reinkober et al. ‘838 (US Pub No. 2017/0347838; PCT published 30 June 2016) in view of Hoggle ‘002 (US Pub No. 2009/0275002).
Regarding claim 1, Kraut-Reinkober et al. ‘838 teaches a system (Figs. 1-6) comprising:
a kitchen appliance (Fig. 4 food processor 1) configured to heat a food in the appliance (hot plate 15), chop a food in the appliance, and blend a food in the appliance (Fig. 6 insert receptacle 16 and [0052]; “Such an insert receptacle 16 serves for example for the crushing of herbs and is suitable to tolerate several crushing steps without being destroyed. The insert receptacle 16 can have, in addition, a stirring device, or can be configured so that a partial region of the stirring device can be arranged thereon.”);
wherein the appliance includes a memory device configured to store a plurality of food recipes ([0047]; “…the evaluation device of the food processor 1 selects recipes from a recipe collection, which are suitable for achieving the target parameters, and indicates these to the user for selection on the display 13.”),
wherein the appliance includes a processor configured to access the memory device to retrieve at least one of the plurality of food recipes ([0047]), and
wherein the appliance includes an interactive displace communicatively coupled to the processor and configured to display the at least one of the plurality of recipes retrieved by the processor ([0047]), and
a sensor configured to generate a signal indicating a value of a vital parameter of an organism, wherein the vital parameter is a body fat content of the organism, wherein the processor is communicatively coupled to the sensor and configured to receive the signal generated by the sensor (Fig. 1 external measuring device 11, data connection 12 and [0046]),
wherein the processor is configured to, in response to detecting based on the signal from the sensor that the value of the body fat content is greater than a threshold, retrieve one of the plurality of recipes and display the retrieved recipe on the display of the kitchen appliance ([0047]).
Kraut-Reinkober et al. ‘838  teaches all of the elements of the current invention as mentioned above except for wherein a fat content of the one of the plurality of recipes is less than a predefined recipe fat content threshold.
Hoggle ‘002 teaches a program may correlate the "goals" with any and/or all of the food/menu/recipe information and provide feedback as to whether this particular food/menu/recipe choice and/or information will achieve stated goals…In one embodiment the user may select alternative choices for menu items and/or food items. In one embodiment the program, may suggest alternatives for particular menu/food/recipe items, such as using non-fat butter instead of real butter ([0079]). Using non-fat butter instead of real butter would decrease the amount of fat content in the recipe, thus making the altered recipe less in fat than the original recipe, or have the fat content of the altered recipe be less than a predefined fat content threshold of the original recipe. It is noted that body fat content may also be part of the user entered data ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fat content of the one of the plurality of recipes of Kraut-Reinkober et al. ‘838 to be less than a predefined recipe fat content threshold as Hoggle ‘002 teaches that this will aid in helping a user achieve their health goals.
Regarding claim 5, Kraut-Reinkober et al. ‘838 teaches wherein the sensor is a skin contact sensor configured to measure electrical voltage fluctuations on a skin surface of the organism ([0022], [0048]).
Regarding claim 8, Kraut-Reinkober et al. ‘838 teaches wherein the processor is configured to detected that the value of the body fat content is greater than a threshold using a machine learning algorithm ([0020]; “The evaluation device therefore determines from the personal data and the measured physical parameters of the user the difference from a desired physical ideal or normal parameter and at the same time suggests recipes which are advantageous for achieving the target.” The evaluation device suggests recipes based off of the personal data and measured physical parameters of the user, which indicates that a machine learning algorithm is used.).
Regarding claim 9, Kraut-Reinkober et al. ‘838 teaches wherein the processor is configured to receive user input via the display indicating user feedback in response to the displayed one of the plurality of recipes ([0047]; “The user can then select one of the recipes and prepare corresponding foods.”), and wherein the processor is configured to process the received user input using the machine learning algorithm ([0050]; “…a stew can currently be prepared in the receptacle 3…Thereupon – simultaneously keeping the receptacle 3 warm – a crushing of fresh herbs can take place within a further receptacle 3…”).
Regarding claim 20, Kraut-Reinkober et al. ‘838 teaches a method comprising:
generating, by a sensor, a signal indicative of a value of a vital parameter of an organism, wherein the vital parameter is a body fat content of the organism (Fig. 1 external measuring device 11, data connection 12 and [0046]);
receiving, by a processor of a kitchen appliance (Fig. 1 food processor 1) communicatively coupled to the sensor (Fig. 1 data connection 12 and [0046]), the signal from the sensor, wherein the kitchen appliance is configured to heat a food in the appliance, and blend a food in the appliance (Fig. 6 insert receptacle 16 and [0052]; “Such an insert receptacle 16 serves for example for the crushing of herbs and is suitable to tolerate several crushing steps without being destroyed. The insert receptacle 16 can have, in addition, a stirring device, or can be configured so that a partial region of the stirring device can be arranged thereon.”);
determining, by the processor, whether the value of the body fat content is greater than a predefined body fat threshold and retrieving one of a plurality of recipes stored on a memory of the kitchen appliance in response to detecting that the value of the body fat content is greater than the predefined body fat threshold ([0047]), and
displaying, on an interactive display of the kitchen appliance communicatively coupled to the processor, the retrieved one of the plurality of recipes ([0047]).
Kraut-Reinkober et al. ‘838  teaches all of the elements of the current invention as mentioned above except for wherein a fat content of the one of the plurality of recipes is less than a predefined recipe fat content threshold.
Hoggle ‘002 teaches a program may correlate the "goals" with any and/or all of the food/menu/recipe information and provide feedback as to whether this particular food/menu/recipe choice and/or information will achieve stated goals. For example, if a user is 20 pounds overweight according to user entered data, and the stated goal is to lose weight, or even the stated goal is to lose 30 pounds, and a daily menu chosen and/or suggested by the program has more than the recommended daily allowances of calories for the user's height, age and activity, level, etc. the program would alert the user. In one embodiment the user may select alternative choices for menu items and/or food items. In one embodiment the program, may suggest alternatives for particular menu/food/recipe items, such as using non-fat butter instead of real butter ([0079]). Using non-fat butter instead of real butter would decrease the regular amount of fat content in the recipe. It is noted that body fat content may also be part of the user entered data ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fat content of the one of the plurality of recipes of Kraut-Reinkober et al. ‘838 to be less than a predefined recipe fat content threshold as Hoggle ‘002 teaches that this will aid in helping a user achieve their health goals.
Regarding claim 26, Kraut-Reinkober et al. ‘838 teaches wherein, prior to displaying the retrieved one of the plurality of recipes, the processor is configured to adapt the retrieved one of the plurality of recipes to generate an adapted recipe and display the adapted recipe on the interactive display, wherein a first fat content of the adapted recipe is less than a second fat content of the retrieved one of the plurality of recipes such that a user obtains immediate help and support in obtaining an improved nourishment suggestion ([0047]; “The indicated recipes can be, for example, reduced-fat or generally energy-reduced.”).
Regarding claim 27, Kraut-Reinkober et al. ‘838 teaches wherein, prior to displaying the retrieved one of the plurality of recipes, adapting, by the processor, the retrieved one of the plurality of recipes to generate an adapted recipe and displaying the adapted recipe on the interactive display, wherein a first fat content of the adapted recipe is less than a second fat content of the retrieved one of the plurality of recipes such that a user obtains immediate help and support in obtaining an improved nourishment suggestion ([0047]; “The indicated recipes can be, for example, reduced-fat or generally energy-reduced.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kraut-Reinkober et al. ‘838 in view of Hoggle ‘002 further in view of Iwano et al. ‘283 (US Pub No. 2003/0014283).
Regarding claim 7, Kraut-Reinkober et al. ‘838 in view of Hoggle ‘022 teaches all of the elements of the current invention as mentioned about except for wherein the sensor is a first sensor, and wherein the system includes a second sensor configured to generate a signal indicating another vital parameter different from the vital parameter detected by the first sensor.
Iwano et al. ‘283 teaches a device that includes a sensor for each of a thermometer, sphygmomanometer, oximeter, blood glucose level meter, electrocardiograph, body weight/fat scale, stethoscope, and camera (Fig. 19 and [0047]). Each sensor has a function for measuring a particular vital information serving as an indicator of the health condition of a patient ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kraut-Reinkober et al. ‘838 in view of Hoggle ‘022 to include the first sensor and a second sensor as Iwano et al. ‘283 teaches that this will aid in providing different indicators for a particular health condition of the patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraut-Reinkober et al. ‘838 in view of Hoggle ‘002 further in view of Lee et al. ‘625 (US Pub No. 2016/0128625).
Regarding claim 19, Kraut-Reinkober et al. ‘838 in view of Hoggle ‘022 teaches all of the elements of the current invention as mentioned about except for wherein the sensor is integrated in a wristband, a footband, a headband, glasses, a hearing aid or a headphone.
Lee et al. ‘625 teaches an electronic apparatus is, for example, a portable apparatus such as a smart phone, a cell phone, a tablet PC, a notebook computer, a wristband, a watch, a body weight scale, or a body fat percentage scale, but is not limited thereto ([0037], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wristband of Lee et al. ‘625 for the scale of Kraut-Reinkober et al. ‘838 as Lee et al. ‘625 teaches that simple substitution of one known element for another would obtain predictable results, the predictable result being able to measure body fat.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kraut-Reinkober et al. ‘838 in view of Lee et al. ‘310 (US Pub No. 2007/0078310) further in view of Hoggle ‘002.
Regarding claim 24, Kraut-Reinkober et al. ‘838 teaches a system (Figs. 1-6) comprising:
a kitchen appliance (Fig. 4 food processor 1) configured to heat a food in the appliance (hot plate 15), chop a food in the appliance, and blend a food in the appliance (Fig. 6 insert receptacle 16 and [0052]; “Such an insert receptacle 16 serves for example for the crushing of herbs and is suitable to tolerate several crushing steps without being destroyed. The insert receptacle 16 can have, in addition, a stirring device, or can be configured so that a partial region of the stirring device can be arranged thereon.”);
wherein the appliance includes a memory device configured to store a plurality of food recipes ([0047]; “…the evaluation device of the food processor 1 selects recipes from a recipe collection, which are suitable for achieving the target parameters, and indicates these to the user for selection on the display 13.”),
wherein the appliance includes a processor configured to access the memory device to retrieve at least one of the plurality of food recipes ([0047]), and
wherein the appliance includes an interactive displace communicatively coupled to the processor and configured to display the at least one of the plurality of recipes retrieved by the processor ([0047]), and
a sensor configured to generate a signal indicating a value of a vital parameter of an organism, wherein the vital parameter is a body fat content of the organism, wherein the processor is communicatively coupled to the sensor and configured to receive the signal generated by the sensor (Fig. 1 external measuring device 11, data connection 12 and [0046]),
wherein the processor is configured to, in response to detecting based on the signal from the sensor that the value of the body fat content is greater than a threshold, retrieve one of the plurality of recipes and display the retrieved recipe on the display of the kitchen appliance ([0047]).
Kraut-Reinkober et al. ‘838 teaches all of the elements of the current invention as mentioned above except for wherein the body fat content is a blood sugar level.
Lee et al. ‘310 teaches a diagnosing device may be developed and actively used to allow a user that is more interested in their health to simply measure values of body fat, pulse, blood pressure, blood sugar, etc. at home without having to see a doctor ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the blood sugar level of Lee et al. ‘310 for the body fat content of Kraut-Reinkober et al. ‘838 as Lee et al. ‘310 teaches that simple substitution of one known element for another would obtain predictable results, the predictable result being a user who wants to be more invested in their health, to be able to measure biometric values in order to take care of their health.
Kraut-Reinkober et al. ‘838 in view of Lee et al. ‘310 teaches all of the elements of the current invention as mentioned above except for wherein a sugar content of the one of the plurality of recipes is less than a predefined sugar content.
Hoggle ‘002 teaches that a user may choose to work with health goals and such example would include weight reduction, cholesterol reduction, and/or stabilization of blood sugar or other health measurements feasible with data in database. A program may correlate the "goals" with any and/or all of the food/menu/recipe information and provide feedback as to whether this particular food/menu/recipe choice and/or information will achieve stated goals. In one embodiment the user may select alternative choices for menu items and/or food items. In one embodiment the program, may suggest alternatives for particular menu/food/recipe items ([0079]). With lowering/stabilizing blood sugar, a recipe may be changed to reduce the amount of sugar used. [0011] also states that a nutritional goal may be fewer calories and less sugar or fewer calories and less sugar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sugar content of the one of the plurality of recipes of Kraut-Reinkober et al. ‘838 in view of Lee et al. ‘310 to be less than a predefined sugar content as Hoggle ‘002 teaches that this will aid in helping a user achieve their health goals.
Regarding claim 25, Kraut-Reinkober et al. ‘838, as modified by Lee et al. ‘310, teaches wherein the processor is configured to, in response to detecting based on the signal from the sensor that the value of the blood sugar level is greater than a threshold, retrieve one of the plurality of recipes, adapt the one of the plurality of recipes to generate an adapted recipe, and display the adapted recipe on the display of the kitchen appliance, wherein a first sugar content of the adapted recipe is less than a second sugar content of the retrieved one of the plurality of recipes ([0047]; “The indicated recipes can be, for example, reduced-fat or generally energy-reduced.”).
It is noted that Kraut-Reinkober et al. ‘838 is modified by Lee et al. ‘310, which teaches that blood sugar level may be measured instead of body fat.
Response to Arguments
Examiner has withdrawn the previous rejections set forth in the Final Office Action mailed on 26 October 2021. Applicant’s arguments with respect to claim(s) 1, 5, 7-9, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791